Citation Nr: 9925415	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-12 186	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of injury to 
the right eye.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
December 1967 to December 1970, to include over one year's 
service in the Republic of Vietnam, and from June 1975 to 
June 1979.  He had service in the Army National Guard from 
November 1979 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

The veteran had an initial period of active service in the 
United States Army from December 1967 to December 1970.  He 
contends that during that period of service, while training 
at Fort Lewis, Washington, for participation in CAR Crews 
III, a joint exercise in Germany, he burned his right eye 
with a flare.  He states he was evacuated to Fort Lewis Army 
Hospital and hospitalized for 12 days, and that a line-of-
duty investigation was completed.  

Available records reveal that at the time of initial entrance 
into service, the veteran's eyes were clinically evaluated as 
normal.  Reports of medical history and examination dated in 
October 1970 are negative for diagnoses or history of eye 
problems, and, in December 1970, the veteran signed a 
statement that there had been no change in his physical 
condition subsequent to examination in October 1970.  
However, on a report of medical history completed in 
June 1975 for his second period of active duty, following 
five years as a civilian, the veteran reported having or 
having had eye trouble and gave a history of an eye injury 
incurred at Fort Lewis, Washington in 1969; the examiner 
noted that the veteran had suffered injury to both eyes 
during service, without sequelae.  In a dental questionnaire 
dated in February 1976, the veteran also reported having been 
or being treated for eye problems.  Subsequent service 
records contain no reference to any eye injury or complaints.

In March 1994, the veteran presented for VA examination.  He 
gave a history of facial trauma and flashburns to the eyes, 
right more than left, when a booby-trap blew up in his face 
in 1968.  The examiner concluded that the veteran had a 
traumatic cataract of the right eye and that it was 
"directly related to the injury that he experienced in 
1968."  

In March 1997, the veteran testified before a member of the 
Board.  He reported injuring his eyes in 1970, when a trip 
flare wire ignited and caused a flash burn to his eyes.  He 
reported being hospitalized for two weeks, with his eyes 
bandaged, and reported being told he had what looked like a 
snowflake in his eye.  

In May 1997, the Board remanded the veteran's claim to secure 
additional service medical and/or personnel records, 
specifically, any records of hospitalization at Fort Lewis 
Army Hospital from about June, July or August of 1969 or 
1970, and records pertinent to any line-of-duty investigation 
conducted subsequent to the alleged right eye injury.  It is 
unclear from the claims file whether the RO specifically 
attempted to obtain records of the in-service hospitalization 
and/or line of duty documentation, separate from general 
requests for service medical records.  Although additional 
service medical records were obtained, there still are no 
line of duty reports for the eye injury and no records of the 
claimed hospitalization.  The Board is obligated by law to 
ensure that the RO complies with its directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Moreover, while the Board 
expresses regret at the necessity for a further remand of 
this matter, any in-service evidence corroborating that the 
veteran incurred an eye injury while on active duty would be 
beneficial to his claim.

Accordingly, this case is returned for the following:

1.  The RO should try to establish a 
limited time frame during which the eye 
injury claimed by the veteran occurred 
since he has been inconsistent in 
reporting the date.  However, he has 
reported that it occurred while he was 
training for the CAR Crews II exercise 
and that after he was released from the 
hospital at Fort Lewis he was flown to 
Germany to participate in the exercise.  
Thus, the National Personnel Records 
Center and any other appropriate 
department should be asked either to 
provide copies of the veteran's complete 
military personnel/administrative records 
or to search those records for any 
reference to CAR Crews (phonetic) II and 
when that exercise took place.  In any 
event, a copy of the veteran's 201 file 
for his initial period of service should 
be obtained.  Any information regarding 
the time of CAR Crews II should be used 
as a reference point for requesting 
records of in-patient hospital treatment 
at the Fort Lewis Army Hospital since he 
claims to have been sent to Germany with 
his unit for the exercise shortly after 
being discharged from the hospital.  The 
RO should also specifically request any 
line of duty investigation report or 
determination and, if necessary to help 
establish the veteran's claim, the RO 
should request unit morning reports.  It 
is essential that all efforts to obtain 
such records should be fully documented 
in the claims file.  The fact that the 
veteran is retired from the Virginia Army 
National Guard and is assigned to the 
Retired Reserve for completion of his 
obligation on January 10, 2000 should be 
kept in mind if such is a factor in where 
his active duty records would be 
maintained.  

2.  The RO should ask the veteran to 
identify any treatment or evaluations for 
vision or other eye problems, including 
any examination for eyeglasses, during 
the period 1970 to 1975 (between his 
first and second periods of service), as 
well as subsequent to June 1979 and to 
date.  The veteran should provide the 
name and address of all eye doctors who 
treated or evaluated him during the 
aforementioned periods and provide the 
approximate dates that he was seen.  With 
the appropriate release, the RO should 
request all identified records for 
association with the claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the any additional 
development is deemed necessary, it 
should be accomplished.  The claim should 
then be readjudicated and, if the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


